Case 5:18-cr-00429 Document 218 Filed on 04/18/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 18, 2019
                                                                David J. Bradley, Clerk




                                                      5:18-CR-429
Case 5:18-cr-00429 Document 218 Filed on 04/18/19 in TXSD Page 2 of 2
